DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on October 8, 2021.
Claims 10, 15, 17, 18, and 23 have been amended and are hereby entered.
The amendment to the specification of October 8, 2021, is hereby entered.
Claim 22 has been cancelled.
Claims 10 – 21, and 23 – 25 are currently pending and have been examined. 
This action is made FINAL.

Claim Objection
Claim 10 is objected to because of the following informalities:
Claim 10 provides the status identifier “previously presented.” However, claim 10 contains marked amendments. Therefore, the proper status identifier for claim 10 is “currently amended.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 15 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20080127527) in view of Chang (US20180237605) and Grechi (US20190211203). 
As per claims 10 and 18 – 21, Chen teaches a multilayered insole for footwear (Abstract), comprising:
A recyclable foam layer and fabric layer disposed above and coupled to the recyclable foam layer and comprising a polymer matrix comprising at least one monomer or polymer derived from a recycled feedstock ([0011 – 0014]: “The insole of the present invention generally comprises a base layer, an intermediate layer, an upper layer and a 
Chen teaches that the intermediate layer is made of a foamable material formed by a foam polyurethane resin mixing with recycled polymeric foam materials ([0011 – 0014]). Chen does not teach:
The thermoplastic polymer comprising a copolymer including at least one caprolactam monomer. 
The foam layer comprising an inert physical foaming agent of nitrogen or carbon dioxide uniformly dispersed within a polymer matrix
The polymer matrix comprising a non-crosslinked thermoplastic polymer 
The recyclable foam layer has a density between about 2 – 10 lb/ft3
Regarding the claimed copolymer, Grechi teaches copolyester elastomer compositions that can be used to produce soles for footwear ([0006]). These copolyester elastomers include caprolactam monomers ([0012]). These copolyester elastomers are easier to process than thermoplastic polyurethane elastomers but have lower hardness than typical copolyester elastomers ([0004 – 0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the copolyester elastomer of Grechi in the insoles of Chen combination, because Grechi teaches that these polymers are comparable to polyurethane 
Regarding the claimed foam layer and the non-crosslinked thermoplastic polymer, Chang teaches a thermoplastic elastomer foam made by incorporating a gaseous or supercritical blowing agent (Abstract). These foams are suitable for use in footwear, including as an insole ([0060]). Chang teaches that thermoplastic foams are uncrosslinked ([0004]) and that the gaseous blowing agent is nitrogen or carbon dioxide ([0009]). The resulting foam cells are uniformly distributed ([0008]). As the foam cells are uniformly distributed, it would naturally follow that the gaseous blowing agent is uniformly dispersed. Chang teaches that by making the foams in this manner, a foamed cell structure with improved properties is produced, including good compressive strength, especially for thermoplastic foams ([0004 – 0005]). Chang teaches the foams made by this process may have a density of 160 – 300 kg/m3, which converts to 9.9 – 18.7 lbs/ft3, which overlaps with the range claimed in claim 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the recycled thermoplastic foam layer of the prior art combination, wherein the foam is uncrosslinked and comprises a uniformly dispersed gaseous blowing agent and a density, such as within the claimed range, as taught by Chang, motivated by the desire to predictably improve the compressive strength of the foam ([0004]).
As per claim 15, Chen teaches a base layer (12 in Fig. 2), which is interpreted as being 
Regarding claims 16 and 19-21, the phrases “the recyclable foam layer and the fabric layer are integrally formed” and “derived from a depolymerized recycled feedstock plastic” are interpreted as product by process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claims 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20080127527) in view of Chang (US20180237605) and Grechi (US20190211203) as applied to claims 10 and 15 - 21 above, and further in view of Bigg (GB2358121).
As per claims 11 – 13, the prior art combination teaches a multilayers insole for footwear (Abstract). The prior art combination does not teach:
A support layer disposed at a heel area of the recyclable shoe insole between the recyclable foam layer and the fabric layer
The support layer comprised of the same recyclable foam as the recyclable foam layer
Wherein the support layer is formed of a compressed foam material and has a density greater than a density of the recyclable foam layer and the fabric layer
Big teaches an insole comprising at least one area of high density foam and at least one area of low density foam (Abstract). The high density foam is compressed to a greater extent than the higher density foam (Page 4, Lines 2 – 4). As shown in Fig. 1, the high density foam 102 is provided over the entire shoe (Page 3, Lines 21 – 24) so it would naturally follow that the high density foam is provided in the heel area. Bigg further teaches that by providing varying densities, the insoles have the ability to absorb and redistribute the various forces imposed on the foot during walking and standing (Page 1, Lines 10 – 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to include a layer of higher density foam in the insole of the prior art combination, such as in layer 16 of Chen, between the recyclable foam layer and the fabric layer as claimed, motivated by the desire to predictably absorb and redistribute the various forces imposed on the foot during walking and standing (Page 1, Lines 10 – 14). 
Additionally, it would have been obvious to one of ordinary skill in the art to make the higher density foam layer out of the same recyclable foam as the foam layer as claimed as recycled materials are cheaper than virgin materials and recycling provides environmentally 
Regarding claim 14, as Bigg teaches the density of the high density foam is higher than the density of the low density foam, and the density of the foam of the prior art is taught to be about 10 lbs per cubic feet, it would be obvious to choose a density of the high density foam to be within the scope of the claimed values. 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20080127527) in view of Chang (US20180237605), and Grechi (US20190211203) as applied to claims 10, and 15 - 21 above, and further in view of Cohen (US47187621).
As per claim 23, the prior art combination teaches a multilayer shoe insole which includes a base layer and an upper layer made from foamable polymeric resin compositions (Chen, [Abstract]). The prior art combination does not teach:
The base layer comprised of a resilient material having a density greater than a density of the recyclable foam layer, the base layer coupled to the recyclable foam layer
The base layer has a density between about 2 lbs per cubic ft to about 10 lbs per cubic ft
Cohen teaches an insole with layers that provides comfort and healthful distribution of weight on the foot (Abstract). The bottom layer has greater density and rigidity than the top layer (Abstract). The bottom layer has a density between 100 – 180 kilograms per cubic meter, which converts to 6.2 – 11.2 lbs per cubic foot (Column 1, Lines 31 – 33). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide a second layer of the insole with a density higher than that of the upper layer and a density within the claimed range, motivated by the desire to predictably 

Claim 25 is rejected under 35 U.S.C. as being unpatentable over Chen (US20080127527) in view of Dix (US20130303645A1).
Chen teaches:
A recyclable foam layer and fabric layer disposed above and coupled to the recyclable foam layer and comprising at least one monomer or polymer derived from a recycled feedstock ([0011 – 0014]: “The insole of the present invention generally comprises a base layer, an intermediate layer, an upper layer and a top layer…. The intermediate layer is made of a second foamable material formed by a foam polyurethane resin mixing with recycled polymeric foam materials…. The top layer is made of any suitable fabrics such as cloth. It is adhered to an upper surface of the upper layer to increase the comfort and prevent sliding during wear.”)
Chen does not teach:
The recyclable foam layer comprising an inert physical foaming agent
The polymer matrix comprising a non-crosslinked thermoplastic polymer blend comprising at least one bio-derived polyether-block-amide
Dix teaches polymeric foams that may be used in a variety of applications ([0016]). Dix teaches that these foam layers are produced using a physical blowing agent ([0034]). As the cells in Fig. 3 are shown to be the same size, it would naturally follow that the blowing agent is applied uniformly. Dix teaches that the polymer matrix is preferably a non-crosslinked polyether-block amide ([0026]). Dix teaches that these foams have a quality cell structure and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Dix, and including an inert physical foaming agent and a biobased polyamide and polyalkylene glycol copolymer, in the insole of Chen, motivated by the desire to predictably produce a foamed layer with quality cell structure and good surface appearance ([0005]).

Response to Amendments
Applicant’s amendment to the specification, filed October 8, 2021, caused the withdrawal of the objections to the drawings as set forth in the office action filed July 8, 2021.
Applicant’s amendments to the claims, filed October 8, 2021, caused the withdrawal of the objection of claim 17 as set forth in the office action filed July 8, 2021.
Applicant’s amendments to the claims, filed October 8, 2021, caused the withdrawal of the rejection of claims 15, 18, 23 and 24 as indefinite under 35 U.S.C. 112(b) as set forth in the office action filed July 8, 2021.

Response to Arguments
Applicant's arguments filed October 8, 2021, have been fully considered but they are not persuasive.
Applicant argues that Grechi discloses a method of chemically reacting a molecular weight increasing agent with a copolymer elastomer during the foaming process, which would result in the molecular weight increasing agent to be crosslinked with the copolymer elastomer. Examiner respectfully disagrees. Grechi is not relied on to teach a method of reacting an elastomer during the foaming process, but merely to teach copolymer elastomers containing caprolactam monomers that are easier to process than conventional polyurethane foam materials ([0004 – 0005]). 
Applicant argues that there is no indication in Dix that the inert physical foaming agent is uniformly dispersed and Figure 3 of Dix is a schematic of a portion of a polymeric foam including a plurality of cells having some degree of orientation and an average aspect ratio. Examiner respectfully disagrees. Since the cells in Figure 3 are shown to be the same size and uniformly spaced, absent any disclosure to the contrary, it would be assumed that the foaming agent would be applied uniformly, resulting in the claimed uniform dispersion.  Note that dispersing of the foaming agent is directed to the manner in which the foaming agent is present within the polymer matrix during the formation of the resulting foam layer.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/



/J.N.C./Examiner, Art Unit 1789